DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) examining the stained cell sample for the presence or quantity of mast cells, wherein the presence of mast cells in the cell sample indicates precancerous polyps or colorectal cancer in the colon of the subject. 
Examining a stained cell sample for the presence or quantity of mast cells for cancer screening is an observation and evaluation that can be performed in the human mind. As a mental process that can be performed in the human mind, these claims recite an abstract idea. See MPEP 2106.04(a)(2)III.
This judicial exception is not integrated into a practical application because the additional steps of collecting the cell sample from a rectal area of a subject and staining the cell sample are merely extra-solution activities and nothing more than routine steps to gather and prepare a cell sample. Likewise, the steps of examining according to an immunohistochemistry approach (claim 6), storing or transporting the sample (claim 7), staining the sample with chloroacetate esterase (claim 8), counterstaining the sample with hematoxylin (claim 9), staining the sample with methylene blue (claim 10), centrifuging the sample (claim 11), fixing the sample (claim 12), and washing the sample (claim 13) are extra-solution activities and routine steps in preparing cell samples for analysis. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of collecting a cell sample from a rectal area of a subject and staining the cell sample, when considered separately and in combination, are well-understood, routine, and conventional in the field of cancer diagnosis. Claimed at a high level of generality these steps are merely generic matter akin to merely freezing and thawing cells or determining the level of a biomarker in blood—laboratory techniques that the courts have recognized as well-understood, routine, and conventional. See MPEP 2106.05(d)III. Likewise are the steps of examining according to an immunohistochemistry approach (claim 6), storing or transporting the sample (claim 7), staining the sample with chloroacetate esterase (claim 8), counterstaining the sample with hematoxylin (claim 9), staining the sample with methylene blue (claim 10), centrifuging the sample (claim 11), fixing the sample (claim 12), and washing the sample (claim 13) well-understood, routine, and conventional in the field of cancer diagnosis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexander et al. (US 2020/0049599, referred to herein as “Alexander”).

Regarding claim 1, Alexander discloses: A method for detection of colorectal cancer or precancerous colon polyps (Alexander: paragraph [0002], disclosing methodology for detecting cancerous and precancerous tissues), the method comprising: 
collecting a cell sample from a rectal area of a subject (Alexander: paragraph [0280], disclosing collection of a biological cell sample from a subject for cancer screening; paragraph [0313], disclosing use of tissue obtained from the rectum); 
staining the cell sample (Alexander: paragraph [0394], disclosing staining of the biological sample); and 
examining the stained cell sample for the presence or quantity of mast cells (Alexander: paragraph [0389], disclosing that the biological sample may include blood cells—e.g., mast cells; paragraph [0419], disclosing examination of the biological sample for information about types, states, and/or percentages of the cell structures of the blood cells in the biological sample); 
wherein the presence of mast cells in the cell sample indicates precancerous polyps or colorectal cancer in the colon of the subject (Alexander: paragraph [0311], disclosing use of biological markers in blood cells to determine colorectal cancer; paragraph [0451], disclosing detection of precancerous polyps).

Regarding claim 6, Alexander discloses: The method of claim 1, wherein the stained cell sample is examined according to an immunohistochemistry approach (Alexander: paragraph [0394], disclosing use of immunohistochemistry to analyze samples).

	Regarding claim 7, Alexander discloses: The method of claim 1, wherein the cell sample is stored or transported prior to staining the cell sample (Alexander: paragraph [0357], disclosing storage and delivery of tissue samples).

	Regarding claim 9, Alexander discloses: The method of claim 8, wherein the cell sample is counterstained with hematoxylin (Alexander: paragraph [0394], disclosing use of hematoxylin staining).

	Regarding claim 10, Alexander discloses: The method of claim 1, wherein the cell sample is stained with methylene blue (Alexander: paragraph [0580], disclosing staining with methylene blue).

	Regarding claim 11, Alexander discloses: The method of claim 1, further comprising centrifuging the cell sample (Alexander: disclosing use of centrifuge in preparing the biological sample).

	Regarding claim 12, Alexander discloses: The method of claim 1, further comprising fixing the cell sample (Alexander: paragraph [0315], disclosing fixing the biological sample).

	Regarding claim 13, Alexander discloses: The method of claim 1, further comprising washing the cell sample (Alexander: paragraph [0372], disclosing washing of cell samples).


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loktionov et al. (US 2014/0154690, referred to herein as “Loktionov”).

Regarding claim 14, Loktionov discloses: A system for detection of colorectal cancer or precancerous colon polyps (Loktionov: Fig. 1, paragraphs [0001] through [0006]), the system comprising: 
a rectal swab (Loktionov: Fig. 1, paragraphs [0162] and [0189], disclosing a swab for collecting samples associated with the rectum); 
a buffer configured to retain cells collected by the rectal swab (Loktionov: paragraph [0164], disclosing a buffer medium for retaining collected cells); 
a container configured to carry the buffer and cell collected by the rectal swab (Loktionov: Fig. 1, paragraph [0164], disclosing a laboratory tube carrying the buffer and collected cells); 
a cap configured to seal the container (Loktionov: Fig. 1, paragraph [0164], disclosing a cap to hermetically close the laboratory tube).

	Regarding claim 15, Loktionov discloses: The system of claim 14, wherein the rectal swab is a flocked swab (Loktionov: paragraph [0081], disclosing that the sample collection swab may be made of flocked nylon).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Rajpoot et al. (“SVM Optimization for Hyperspectral Colon Tissue Cell Classification,” International Conference on Medical Image Computing and Computer-Assisted Intervention, Springer, Berlin, Heidelberg, 2004, pp. 829-37, referred to herein as “Rajpoot”). 

Regarding claim 2, Alexander discloses: The method of claim 1, as discussed above. 
Alexander does not explicitly disclose: wherein the stained cell sample is examined according to a computerized imaging approach. 
However, Rajpoot discloses: wherein the stained cell sample is examined according to a computerized imaging approach (Rajpoot: pages 829-832, disclosing use of computerized image analysis to examine colon tissue for cancer screening).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the computerized image analysis of Rajpoot in the method of Alexander.
One would have been motivated to modify Alexander in this manner in order to provide a more accurate and automated system for the screening of colon tissues (Rajpoot: pages 830-1, section 2).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Rajpoot as applied to claim 2 above, and further in view of Widman et al. (“A New Image Analysis Method Based on Morphometric and Fractal Parameters for Rapid Evaluation of In Situ Mammalian Mast Cell Status,” Microscopy and Microanalysis, Oct. 2015, pp. 1-9, referred to herein as “Widman”).

Regarding claim 3, Alexander and Rajpoot disclose: The method of claim 2, as discussed above.
Alexander and Rajpoot do not explicitly disclose: wherein the computerized imaging approach comprises the definition of boundary valued for multiple morphometric descriptors.
However, Widman discloses: wherein the computerized imaging approach comprises the definition of boundary valued for multiple morphometric descriptors (Widman: page 2, right column, disclosing isolation of an area of multi cells including morphological descriptors).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the computerized imaging of Widman in the method of Alexander and Rajpoot.
One would have been motivated to modify Alexander and Rajpoot in this manner in order to more reliably, objectively, and reproducibly quantify mast cells (Widman: page 1, right column).

Regarding claim 4, Alexander, Rajpoot, and Widman disclose: The method of claim 3, the morphometric descriptors including one or both of mast cell area and integrated optical density (Widman: page 2, right column, disclosing isolation of a mast cell area and integrated optical density).
The motivation for combining Alexander, Rajpoot, and Widman has been discussed in connection with claim 3, above.

	Regarding claim 5, Alexander, Rajpoot, and Widman disclose: The method of claim 3, the method further comprising identifying regions of interest in a digitized image of the stained cell sample based upon threshold values for the morphometric descriptors (Widman: page 2, right column, disclosing determination of a region of interest based on upper and lower thresholds).
The motivation for combining Alexander, Rajpoot, and Widman has been discussed in connection with claim 3, above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Widman.

Regarding claim 8, Alexander discloses: The method of claim 1, as discussed above.
Alexander does not explicitly disclose: wherein the cell sample is stained with a chloroacetate esterase compound.
However, Widman discloses: wherein the cell sample is stained with a chloroacetate esterase compound (Widman: page 1, right column, disclosing use of a chloroacetate esterase compound for staining mast cells).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the computerized imaging of Widman in the method of Alexander.
One would have been motivated to modify Alexander in this manner in order to more reliably, objectively, and reproducibly quantify mast cells (Widman: page 1, right column).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Loktionov in view of Widman.

Regarding claim 16, Loktionov discloses: The system of claim 14, as discussed above.
Loktionov does not explicitly disclose: wherein the buffer comprises phosphate buffered saline.
However, Widman discloses: wherein the buffer comprises phosphate buffered saline (Widman: page 2, left column, disclosing samples equilibrated in phosphate-buffered saline).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the computerized imaging of Widman in the method of Loktionov.
One would have been motivated to modify Loktionov in this manner in order to more reliably, objectively, and reproducibly quantify mast cells (Widman: page 1, right column).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484